Citation Nr: 1642626	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-42 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hearing loss and tinnitus.

This appeal was before the Board in June 2015 and April 2016, on which occasions it was remanded for further evidentiary development.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's right ear hearing loss had its onset during military service or is otherwise related to such service.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111(West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through a letter dated in January 2013, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service medical records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in April 2013 and December 2015.  As requested in the Board's April 2016 remand directives, an addendum opinion was obtained in June 2016.  The examinations and opinions are adequate for the purposes of the service connection claim adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO readjudicated the claim in an August 2016 Supplemental Statement of the Case.  In light of the foregoing, the Board finds that there has been compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran asserts that his right ear hearing loss is due to noise exposure during military service.  Specifically, contends that he was exposed to noise as an electronic communication and cryptography systems repairman.  He stated that the machines made a substantial amount of noise and he was not required to wear or issued hearing protection.  See May 2012 Correspondence.  

The Veteran's DD Form-214 confirms that his military occupation specialty (MOS) was an electronic communication and cryptography system repairman.  Service connection is in effect for hearing loss of the left ear and for tinnitus; there is no dispute as to in-service noise exposure in this case.

Service treatment records are negative for treatment for or a diagnosis of right ear hearing loss.  As noted herein, the Veteran had active military service from October 1961 to October 1965.  The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  As the audiological examinations pre-dated October 1967, the audiometric data have been appropriately converted to ISO units.  However, converted audiological findings of the October 1961 entrance and September 1965 separation examinations do not reveal hearing loss for VA purposes; indeed, the discharge examination shows clinically normal readings at all auditory thresholds.  Additionally, in the September 1965 Report of Medical History noted at separation, the Veteran reported ear, nose or throat trouble, but specifically denied hearing loss.  

Post-service medical records reveal treatment for hearing loss.  In a statement from the Veteran's private treating physician dated in May 2012, he noted that the Veteran had longstanding hearing loss and a history of noise exposure during military service.  He stated that the appellant's hearing loss in the high frequencies around 3000 and 4000 cycles have been causing the most problems and appeared most compatible with noise exposures of the type described while the Veteran was on active duty.

The appellant underwent a VA audiological examination in April 2013 at which time sensorineural hearing loss was diagnosed.  The examiner determined that a medical opinion could not be provided regarding etiology of the Veteran's hearing loss without resorting to speculation because claims file was not available for review.  Thereafter, in a July 2013 opinion, the examiner determined that the Veteran's hearing loss was not related to military service.  In support of her finding, she noted that enlistment audiometric test showed normal hearing in both ears.  Additionally, separation audiometric testing showed normal in both ears, without a significant threshold shift.

The Veteran was provided an additional VA examination in December 2015.  Sensorineural hearing loss was again diagnosed.  The examiner determined that the appellant's right ear hearing loss disability was not caused by or a result of an event in military service.  In support of her finding, the examiner noted that no significant threshold shift was noted in the right ear during military service.  In a June 2016 addendum opinion, the examiner again opined that the Veteran's right ear hearing loss was not related to military service.  She noted that a review of the service treatment records documented a shift in hearing in the left ear only.  There was not a significant threshold shift noted in the right ear.  Thus, the right ear hearing loss could not be attributed to service.  She noted that the right ear threshold at 6000Hz on the enlistment physical was 5 decibels.  The same threshold on the separation examination was 15 decibels.  Anything between 10 decibels +/- is considered test re-test reliability.  Therefore, no significant threshold shift was noted in the right ear.  She further determined that due to the configuration of hearing loss, age was likely a factor in the Veteran's hearing disability.  Additionally, the appellant admitted noise exposure for 50 years due to lawn maintenance without the use of hearing protection.  She also stated that hypertension, which the Veteran reported during the December 2015 VA examination, could lead to hearing loss.  

Analysis

While the evidence demonstrates that the Veteran has been diagnosed with right ear hearing loss, the weight of the evidence is against a finding that the disability had its onset during military service or is otherwise related to such service.   

Initially, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, such in-service noise exposure is established.  

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's right ear hearing loss is related to such in-service exposure.

In this regard, there is no evidence of right ear hearing loss during military service.  Notably, the Veteran had normal right ear acuity at the time of the February 1969 separation examination.  Additionally, in the accompanying Report of Medical History noted at separation, the Veteran denied hearing loss.  

The Board observes that there are conflicting medical opinions of record regarding the etiology of the Veteran's right ear hearing loss.  However, after weighing the evidence, the Boards finds the June 2016 VA audiological opinion to be the most probative opinion of record, outweighing the positive May 2012 private opinion.  In so finding, the June 2016 VA examiner's opinion was based upon clinical evaluation of  the Veteran, review of the record, and included consideration of the Veteran's personal and military history.  In addition to the foregoing, the Board finds persuasive the VA examiner's explanation of alternative causes of the Veteran's right ear hearing loss disability.  The opinion was also supported by a detailed rationale.  Conversely, there is no indication that the private physician reviewed the claims file.  Moreover, he did not provide a rationale to support his finding.  

The Board has also considered whether service connection on a presumptive basis is warranted.  However, the evidence does not suggest that right ear hearing loss manifested to a degree of ten percent or more within one year after discharge.  See 38 C.F.R. § 3.307(a)(3).

As the disorder in question is a chronic disease under 38 C.F.R. § 3.309(a), service connection is possible solely on the basis of evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the first medical records noting treatment for a hearing loss disability are dated in 2009, approximately 44 years after military service.  The passage of so many years between the Veteran's separation from active service and the first indication of hearing loss is some evidence against the an indication of right ear hearing loss since service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board concedes that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Board calls attention to the fact that the Veteran expressly denied hearing loss in his report of medical history completed in conjunction with his separation examination.  Thus, continuity of symptomatology has not been established either by the documented treatment records or by the Veteran's subjective reports.

Again, the Board does not dispute the Veteran's assertion of noise exposure in service. However, the preponderance of the evidence weighs against a finding linking his current right ear hearing loss to such noise exposure or demonstrating continuity of symptomatology.  While the Veteran himself has stated his right ear hearing loss is related to active service, and is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


